Citation Nr: 1134679	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-22 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for tendonitis of the fourth and fifth metatarsals with degenerative joint disease, mid-tarsal, joints, of the left foot.

2.  Entitlement to an evaluation in excess of 10 percent disabling for degenerative arthritis at Liszt-Francs joints and first metatarsal phalangeal joints with prominent hallux valgus deformity of the right foot.  

3.  Entitlement to service connection for arthritis of the hips.

4.  Entitlement to service connection for arthritis of the knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from July 1978 to January 1979, from November 1990 to June 1991, and from January 1998 to April 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.  When the claim originally came before the Board, the issues that were on appeal were as follows:

1.  Whether the reduction of the disability evaluation from 30 percent to 10 percent, effective January 1, 2008, for service-connected tendonitis of the fourth and fifth metatarsals with degenerative joint disease, mid-tarsal, joints, left foot, was proper.

2.  Entitlement to an evaluation in excess of 30 percent disabling for tendonitis of the fourth and fifth metatarsals with degenerative joint disease, mid-tarsal, joints, left foot.

3.  Entitlement to an evaluation in excess of 10 percent disabling for degenerative arthritis at Liszt-Francs joints and first metatarsal phalangeal joints with prominent hallux valgus deformity, right foot.

4.  Entitlement to service connection for arthritis of the hips.

5.  Entitlement to service connection for arthritis of the knees.

Upon reviewing the claim, the Board, in April 2010, issued a Decision/Remand.  In that action, the Board found that the reduction of the disability evaluation from 30 to 10 percent was not proper and as such, the RO's action was reversed.  The remaining four issues were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional evidence.  The appeal has since been returned to the Board for review.  

Please note this claim has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is once again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in April 2010, the Board remanded the remaining four issues on appeal to the AMC for the purpose of obtaining additional medical evidence.  The purpose of the remand was to obtain missing medical records and to have the appellant examined by a medical professional in order to acquire information on the claimed disorders and disabilities.  The record shows that the AMC did develop the claim properly in that it did obtain the VA medical records that were not previously included in the claims folder and it scheduled the appellant for an orthopedic examination which occurred in December 2010.

Following the medical examination and after including all of the medical records obtained in the claims folder, the AMC issued a supplemental statement of the case (SSOC) in June 2011.  In that document, the AMC confirmed its previous denial of benefits.  The AMC provided the appellant with the SSOC via a transmittal letter in July 2011.  A further review of the claims folder reveals that on July 13, 2011, the appellant's accredited representative, on behalf of the appellant, submitted additional medical records in support of her claim.  The record indicates that following the submission of the medical documents, the AMC did not readjudicate the claim or issue a supplemental statement of the case.  However, the appellant's accredited representative did waive consideration of the new material by the Agency of Original Jurisdiction (AOJ), the AMC and requested that further action be taken by the Board.  

Nevertheless, a closer review of the claims folder indicates that in a letter written in July 2008 by the appellant, she stated that she had applied for Social Security Administration (SSA) benefits.  She was not specific as to whether she applied for SSA benefits as a result of her service-connected feet or the other disabilities now at issue before the VA, but the letter written by her insinuates that such was the case.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must obtain SSA decisions and records which may have a bearing on the appellant's claim.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has found that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  See Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  In this instance, there is no indication that any effort has been made to secure the SSA decision awarding such benefits or any associated medical records.  Hence, in keeping with the Board's duty to assist the appellant with his claim, the claim must be remanded so that any SSA decision and medical records may be obtained and incorporated into the claims folder.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).

Also, because the claim is being returned for additional development, copies of any available VA, private, and other federal medical treatment records subsequent to 2010 should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities (or at other federal facilities) that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, these treatment records should be associated with the claims file.

Additionally, when the claim was originally remanded by the Board in April 2010, the Board requested that additional medical information be obtained.  More specifically, the Board requested that a medical provider proffer an opinion concerning the etiology of any found bilateral knee and hip disorders.  Such an examination was performed in December 2010; a copy of the examination is of record.  A review of that document reveals that the examiner did provide an opinion concerning direct service connection.  However, the response received concerning aggravation and secondary service connection appears, to the Board, to be incomplete.  While the examiner determined that it was less likely as not that the claimed disabilities were aggravated by the service-connected feet disabilities, the examiner also noted in the rationale that a disturbance in gait causes the vast majority of cases of trochanteric bursitis.  The examiner noted earlier in the report with respect to the evaluation of the feet that there was evidence of abnormal weight bearing bilaterally and of an antalgic gait but did not address whether such at least as likely as not resulted in or aggravated a disability of the hips.  In addition, the examiner did not address whether the service-connected feet disabilities caused a disability of the knees and/or hips or whether a disability of the knees was aggravated by the service-connected disabilities of the feet.  Therefore, an addendum to that opinion is required.  Hence, the claim will also be returned so that additional clarification may be obtained and included in the claims folder.  

Finally, the appellant is seeking entitlement to service connection for arthritis of the hips and the knees, to include as being secondary to her service-connected left and right foot disabilities.  A review of the claims folder indicates that she has not been provided with proper VCAA notice on the secondary aspect of the claim.  Thus, on remand, corrective notice should be provided.

Hence, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to his claim, in accordance with the VCAA, and to ensure full compliance with due process requirements, this case must be REMANDED to the RO/AMC for the further development of evidence.

1.  The RO/AMC should send the appellant corrective VCAA notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010) for the issues now on appeal.  Such notice should include the basic information concerning secondary service-connection claims and how the appellant may prevail on such a claim.  The RO/AMC must explain the type of evidence that is the appellant's ultimate responsibility to submit.  A copy of the correspondence to the appellant should be included in the claims file for review.

2.  The RO/AMC should contact the appellant and ask that she identify all additional medical treatment providers since January 2010 for the disorders currently on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (to include any TRICARE records and other medical records possibly located at the medical facilities at McDill Air Force Base, Tampa, Florida).  Copies of the medical records from all sources (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If any records are unavailable, the appellant and her representative should be so notified in writing pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  The RO/AMC should obtain and associate with the claims file any Social Security Administration (SSA) decision concerning a claim for disability benefits and the records, including medical records, upon which that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records and the appellant should be notified of the unavailability or lack of records pursuant to 38 C.F.R. § 3.159(e) (2010).

4.  Forward the complete claims folder to the VA examiner, located at the VA Tampa Medical Center, who provided the December 3, 2010, Compensation and Pension Examination Medical Opinion.  The examiner is asked to provide additional comments with respect to his opinion that failed to fully discuss whether the appellant's service-connected foot disabilities  caused or aggravated the nonservice-connected knee and hip disabilities.  A detailed analysis must be provided and the examiner is once again asked to express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant's bilateral knee and hip disabilities, were caused by his service-connected foot disabilities.  If not, is it at least as likely as not that bilateral knee and hip disabilities were permanently aggravated by the service-connected foot disabilities.  In that regard, the examiner's attention is directed to the notation in the examination report that a disturbance in gait causes the vast majority of cases of trochanteric bursitis and a notation earlier in the report, with respect to an evaluation of the feet, which found that there was evidence of abnormal weight bearing bilaterally and of an antalgic gait.  The examiner should address whether the abnormal weight bearing and antalgic gait at least as likely as not resulted in or aggravated a disability of the knees and/or hips.

If the December 2010 reviewer is no longer available or feels that another examination is necessary in order to provide the requested opinion, then an examination should be scheduled.  The reviewer's report must specifically reflect that the entire claims folder was reviewed.  The examiner is specifically requested to provide responses to the above questions.  A complete rationale for all opinions must be set forth in the report.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

